UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-7095


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

WILBUR BUTLER,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:02-cr-00093-F-1)


Submitted:   November 2, 2012              Decided:   November 6, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wilbur Butler, Appellant Pro Se. Jennifer P. May-Parker,
Rudolf A. Renfer, Jr., Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wilbur       Butler       appeals    the     district      court’s       order

denying    his    18   U.S.C.     §    3582(c)(2)       (2006)    motion.      We     have

reviewed the record and find no reversible error.                        Accordingly,

we affirm for the reasons stated by the district court.                          United

States    v.     Butler,    No.       7:02-cr-00093-F-1        (E.D.N.C.      June    13,

2012).     We dispense with oral argument because the facts and

legal    contentions       are    adequately      presented       in   the    materials

before    the    court     and    argument      would    not     aid   the   decisional

process.

                                                                               AFFIRMED




                                            2